Opinion op the Court by
Judge Settle
-Affirming.
This is an appeal under the declaratory judgment statute, from a judgment of the Hardin circuit court holding that tax levies by the boards of trustees of graded comnion school districts, made in June, 1923, and not levies made in June, 1922, should be applied to the assessment of railroad property based on reports as of December 31, 1922.
We are saved the necessity of writing an extended opinion in the ease because the question involved has been decided by this court since the filing of the present appeal. This was done in the case of Henry C. Cray, sheriff of Jefferson county, against L. H. & St. L. By. Co., 201 Ky. 750, the opinion in which in all respects sustains the conclusion expressed in the judgment of the circuit court in the case at bar; and as the opinion is conclusive of the single question raised on this appeal the judgment of the Hardin circuit court is affirmed.